                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

WILLIAMS D. EVANS, JR.,

          Petitioner,
                                           Case No. 16-12332
v.                                         Hon. Terrence G. Berg

THOMAS WINN,

          Respondent.
_________________________________/

         ORDER DENYING PETITIONER’S EMERGENCY
              MOTION TO CLARIFY RECORD
     The Court denied Petitioner’s habeas application brought pursuant

to 28 U.S.C. § 2254. Before the Court is Petitioner’s “Emergency Motion

to Clarify the Record.” ECF No. 32. Petitioner asserts that the Court
erred in denying his petition without first referring the case to a

Magistrate Judge for a Report and Recommendation. There was no

requirement to refer the petition to the Magistrate Judge for a Report

and Recommendation. See 28 U.S.C. § 636(b).

     Petitioner’s motion is DENIED.

     IT IS SO ORDERED.


                            s/Terrence G. Berg
Dated: April 4, 2019        TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE


                                   1
